PER CURIAM.
Plaintiff brought this action against the corporate defendant (Truss) on two promissory notes and against the individual defendants on their agreements to guarantee the payment of the notes. Because Truss filed a petition in bankruptcy, the portion of this proceeding against Truss was continued by the trial court’s "decree” "until further order of this court.” Plaintiff then proceeded to trial against the individual defendants and obtained judgments against defendants Casper and David Schwarz.
 While the trial court in its findings "found generally that defendant Diversified Truss, Inc., is indebted to plaintiff as alleged in the complaint * * * ,” because the case as to Truss had been continued, the trial court entered no judgment against Truss. The judgment, therefore, did not resolve all causes of suit or action as to all parties. It did not contain an express determination that there was no just reason for delay, nor did it contain an express direction for entry of judgment as to the individual defendants. Such a determination and direction are required as conditions to a final appealable judgment or decree, when the judgment or decree disposes of the claims of fewer than all the parties or causes of suit or action. ORS 19.010(2)(e); ORS 18.125; Kuvaas v. Cutrell, 50 Or App 529, 532, 623 P2d 1116 (1981); see also, Portland Elec. & Plumb, v. Cooke, 51 Or App 555, 626 P2d 397, rev den 291 Or 117 (1981).
Appeal dismissed.